 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Dated as of June 22, 2017

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the date first
set forth above (the “Effective Date”) is entered into by and between Life
Clips, Inc., a Wyoming corporation (the “Company”), and Donald Su Yo Ruan, a
citizen of the Republic of China (the “Executive”). The Company and the
Executive may collectively be referred to as the “Parties” and each individually
as a “Party.”

 

WHEREAS, the Company desires to employ the Executive as President of Asia
Operations and its Chairman of the Board of the Company and the Executive
desires to serve in such capacity on behalf of the Company subject to the terms
and conditions herein;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

  1. Employment.

 

  (a) Term. The term of this Agreement (the “Initial Term”) shall begin as of
the Effective Date and shall end on the earlier of (i) the second anniversary of
the Effective Date and (ii) the time of the termination of the Executive’s
employment in accordance with Section 3 herein. This Initial Term and any
Renewal Term (as defined below) shall automatically be extended for one or more
additional terms of one (1) year each (each a “Renewal Term” and together with
the Initial Term, the “Term”), unless either the Company or Executive provide
notice to the other Party of their desire not to renew the Initial Term or
Renewal Term as applicable at lease thirty (30) days prior to the expiration of
the then current Initial Term or Renewal Term as applicable. Notwithstanding
anything herein to the contrary, however, this Agreement is not terminable at
will.         (b) Duties. The Company hereby appoints Executive, and Executive
shall serve, as President/CEO of Asia Operations of the Company reporting to the
CEO of the Company and as Chairman of the Board of the Company. The Executive
shall have such duties and responsibilities as are consistent with Executive’s
position. In addition, the Executive shall perform all other duties and accept
all other responsibilities incident to such position as may reasonably assigned
to Executive by the Board.         (c) Chairman of the Board. Executive shall be
named as Chairman of the Board of the Company upon the Effective Date and being
duly elected and shall have the right to serve as Chairman of the Board of the
Company during the Term and each renewal term.         (d) Best Efforts. During
the Term, the Executive shall devote Executive’s best efforts, and attention to
promote the business and affairs of the Company and its affiliated companies,
and shall be engaged in other business activities only to the extent that such
activities are not competitive with the Company and do not interfere or conflict
with Executive’s obligations to the Company hereunder, including, without
limitation, the obligations pursuant to Section 5. Notwithstanding the
foregoing, the Executive may (A) serve on corporate, civic, educational,
philanthropic or charitable boards or committees, (B) deliver lectures, fulfill
speaking engagements or teach at educational institutions and (C) manage
personal investments and consult non-competitive businesses so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities hereunder.

 

 1 

 

 

  2. Compensation and Other Benefits. As compensation for the services to be
rendered hereunder, during the Term the Company shall pay to the Executive the
salary and bonuses, and shall provide the benefits, as set forth in this Section
2.

 

  (a) Base Salary. The Company shall pay to the Executive an annual base salary
of $180,000 payable as $15,000 on a monthly basis commencing as set forth below
(the “Base Salary”). The Base Salary is the responsibility of the Company from
the closing date and may be subject to annual increases (but not decreases), as
determined in the discretion of Board. The Base Salary shall begin once the
Company has acquired both Hong Kong Ascenda International Co., Limited, a
company limited by shares incorporated under the laws of Hong Kong (“Company
HK”), and Hong Kong Ascenda International Co., Limited, a company limited by
shares incorporated under the laws of Independent State of Samoa (“Company
Samoa”, and collectively with Company HK, the “Ascenda Companies”) and if the
Ascenda Companies’ global sourcing cash flow supports the Base Salary and normal
operating expenses, the Base Salary may start on the Effective Date of this
Agreement. In the event the cash flow from the Ascenda Companies does not
support the Base Salary and normal operations upon the initial date of this
Agreement, the Base Salary owed will be covered after the Company has raised
appropriate working capital to support the Base Salary and normal operations. It
is expected that appropriate working capital to support the Base Salary and
normal operations will be raised within 90 days of acquiring the Ascenda
Companies. Initially the Base Salary shall be paid on a 1099 to Donald Ruan as a
consulting fee on the 10th of each month.         (b) Bonus. The Executive shall
be eligible for an annual bonus payment in an amount to be determined by the
Board and Executive (the “Bonus”). The Bonus shall be determined and payable
based on the achievement of certain performance objectives of the Company as
established by the Board and communicated to the Executive in writing as soon as
practicable after commencement of the year in respect of which the Bonus is
paid.         (c) Equity Grant. On each anniversary of the Effective Date, the
Executive shall be granted 500,000 shares of Common Stock of the Company that
will vest as follows: 50% shall vest on the date granted and the remaining 50%
shall vest on the anniversary of the date of the grant. The amount of the grant
may be increased by the Board as part of the performance Bonus.         (d)
Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of Executive’s duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.
        (e) Vacation. The Executive shall be entitled to 4 weeks of vacation
annually, holiday and sick leave at levels no less than commensurate with those
provided to any other senior executives of the Company, in accordance with the
Company’s vacation, holiday and other pay-for-time-not-worked policies.        
(f) Retirement and Welfare Benefits. The Executive shall be entitled to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions, on a basis no less than commensurate with those
provided to any other senior executives of the Company. Nothing in this
Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date, provided that any such amendment or termination shall
be effective as to the Executive only if it is equally applicable to every other
senior executive officer of the Company.

 

 2 

 

 

  3. Termination.

 

  (a) Definition of Cause. For purposes hereof, “Cause” shall mean:

 

    (i) a material violation of any material written rule or policy of the
Company, a copy of which has been provided to Executive, (A) for which violation
any employee may be terminated pursuant to the written policies of the Company
reasonably applicable to an executive employee, and (B) which the Executive
fails to correct within 10 days after the Executive receives written notice from
the Board of such violation;             (ii) misconduct by the Executive to the
material and demonstrable detriment of the Company;             (iii) the
Executive’s conviction (by a court of competent jurisdiction, not subject to
further appeal) of, or pleading guilty to, a felony;             (iv) the
Executive’s continued and ongoing gross negligence in the performance of
Executive’s duties and responsibilities to the Company as described in this
Agreement; or             (v) the Executive’s material failure to perform
Executive’s duties and responsibilities to the Company as described in this
Agreement (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such failure subsequent to the
Executive being delivered a notice of termination without Cause by the Company
or delivering a notice of termination for Good Reason to the Company), in either
case after written notice from the Board to the Executive of the specific nature
of such material failure and the Executive’s failure to cure such material
failure within ten (10) days following receipt of such notice.

 

  (b) Definition of Good Reason. For purposes hereof, “Good Reason” shall mean:

 

    (i) A significant diminution by the Company of the Executive’s role with the
Company or a significant detrimental change in the nature and/or scope of the
Executive’s status with the Company (including a diminution in title);          
  (ii) a reduction in Base Salary or target or maximum Bonus, other than as part
of an across-the-board reduction in salaries of management personnel (including
all vice presidents and positions above) of less than 20%; or             (iii)
any other material breach by the Company of any of the terms and conditions of
this Agreement which the Company fails to correct within 10 days after the
Company receives written notice from Executive of such violation.

 

  (c) Termination by the Company. The Company may terminate the Term and
Executive’s employment hereunder at any time, with or without Cause, subject to
the terms and conditions herein.

 

    (i) For Cause. In the event that the Company terminates the Term or
Executive’s employment hereunder with Cause, then in such event, the Company
shall pay to Executive any unpaid Base Salary and benefits then owed or accrued,
and any unreimbursed expenses incurred by the Executive pursuant to Section 2(d)
in each case through the termination date, and each of which shall be paid
within 10 days following the termination date; (ii) any unvested portion of any
Stock Grants shall immediately be forfeited as of the termination date without
any further action of the Parties; and (iii) all of the Parties’ rights and
obligations hereunder shall thereafter cease, other than such rights or
obligations which arose prior to the termination date or in connection with such
termination, and subject to Section 13.

 

 3 

 

 

    (ii) Without Cause. In the event that the Company terminates the Term of
Executive’s employment hereunder without Cause, then in such event, a pro rata
portion of Grants based on a prorate vesting period of 12 months, to the extent
not already vested, shall be deemed automatically vested, based on the number of
full months from the Effective Date to the date of termination.

 

  (d) Termination by the Executive. The Executive may terminate the Term or
resign from Executive’s employment hereunder at any time, with or without Good
Reason.

 

    (i) With Good Reason. In the event that Executive terminates the Term or
resigns from Executive’s employment hereunder with Good Reason, the Company
shall pay to Executive the amounts, and Executive shall be entitled to such
benefits (including without limitation any vesting of unvested shares under any
Grant), that would have been payable to Executive or which Executive would have
received had the Term and Executive’s employment been terminated by the Company
without Cause pursuant to Section 3(c)(ii).             (ii) Without Good
Reason. In the event that Executive terminates the Term or resigns from
Executive’s employment hereunder without Good Reason, the Company shall pay to
Executive the amounts, and Executive shall be entitled, subject to Section3(e),
to such benefits (including without limitation any vesting of unvested shares
under any Grant), that would have been payable to Executive or which Executive
would have received had the Term and Executive’s employment been terminated by
the Company with Cause pursuant to Section 3(c)(i).

 

  (e) Termination by Death or Disability. In the event of the Executive’s death
or total disability (as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended) during the Term, the Term and Executive’s employment shall
terminate on the date of death or total disability. In thee vent of such
termination, the Company’s obligations hereunder to the Executive (or the
Executive’s estate) shall be for unpaid Base Salary, accrued but unpaid Bonus
and benefits ,a pro-rata Bonus for the year of termination based on the
Executive’s target Bonus for such year and the portion of such year in which the
Executive was employed, and reimbursement of expenses pursuant to Section 2(d)
through the effective date of termination, each of which shall be paid within 10
days following the date of the Executive’s termination, and any unvested portion
of any Stock Grants shall immediately be forfeited as of the termination date
without any further action of the Parties.

 

  4. Post-Termination Assistance. Upon the Executive’s termination of employment
with the Company, the Executive agrees to fully cooperate in all matters
relating to the winding up or pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company following any
termination of the Executives’ employment. The Executive further agrees that
Executive will provide, upon reasonable notice, such information and assistance
to the Company as may reasonably be requested by the Company in connection with
any audit, governmental investigation ,litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and (ii) any such
assistance may not unreasonably interfere with Executive’s then current
employment.

 

 4 

 

 

  5. Restrictive Covenants.

 

  (a) Inconsideration of the obligations of the Company hereunder, the Executive
agrees that Executive shall not:

 

    (i) during the Term and for a period of two years after a termination of the
Executive’s employment with the Company for any reason, directly or indirectly
solicit or hire or encourage the solicitation or hiring of any person who was an
employee of the Company at any time on or after the date of such termination
(unless more than six months shall have elapsed between the last day of such
person’s employment by the Company and the first date of such solicitation or
hiring);             (ii) during or after the Term, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any other action which disparages the Company or
its officers, directors, businesses or reputations; or             (iii) during
or after the Term, without the written consent of the Board, disclose to any
person other than as required by law or court order, any confidential
information obtained by the Executive while in the employ of the Company,
provided, however, that confidential information shall not include any
information known generally to the public(other than as a result of unauthorized
disclosure by the Executive) or any specific information or type of information
generally not considered confidential by persons engaged in the same business as
the Company, or information disclosed by the Company by any member of the Board
or any other officer thereof to a third party without restrictions on the
disclosure of such information.

 

  (b) Executive agrees that the geographic scope of the above restrictions shall
extend to the geographic area in which Company actively conducted business
immediately prior to termination of this Agreement or expiration of the Term.  
      (c) For the purpose of Section 5 and Section 7 only, the term “Company”
shall mean the Company and its subsidiaries. Notwithstanding the above, nothing
in this Agreement shall preclude the Executive from making truthful statements
or disclosures that are required by applicable law, regulation or legal process.
        (d) Executive admits and agrees that Executive’s breach of the
provisions of this Section 5 would result in irreparable harm to the Company.
Accordingly, in the event of Executive’s breach or threatened breach of such
restrictions, Executive agrees that the Company shall be entitled to an
injunction restraining such breach or threatened breach without the necessity of
posting a bond or other security. Further, in the event of Executive’s breach,
the duration of the restrictions contained in this Section 5 shall be extended
for the entire time that the breach existed so that the Company is provided with
the benefit of the full time period provided herein.         (e) In addition to
injunctive relief, the Company shall be entitled to any other remedy available
in law or equity by reason of Executive’s breach or threatened breach of the
restrictions contained in this Section 5.

 

 5 

 

 

  (f) If the Company or Executive retains an attorney to enforce or attest the
provisions of this Section 5, the successful Party in such proceeding shall be
entitled to receive its attorneys’ fees and costs so incurred both prior to
filing a lawsuit, during the lawsuit and on appeal, from the unsuccessful Party
in such proceeding.         (g) It is the intent and understanding of each Party
hereto that if, in any action before any arbitration panel, court or agency
legally empowered to enforce this Agreement, any term, restriction, covenant or
promise in this Section 5 is found to be unreasonable and for that reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such arbitration
panel, court or agency.

 

  6. Return of Documents. Upon termination of Executive’s employment, the
Executive agrees to return all documents belonging to the Company in Executive’s
possession including, but not limited to, contracts, agreements, licenses,
business plans, equipment, software, software programs, products,
work-in-progress, source code, object code, computer disks, books, notes and all
copies thereof, whether in written, electronic or other form; provided that the
Executive may retain copies of Executive’s rolodex and contacts. In addition,
the Executive shall certify to the Company in writing as of the effective date
of termination that none of the assets or business records belonging to the
Company are in Executive’s possession, remain under Executive’s control, or have
been transferred to any third person.         7. Intellectual Property Rights.

 

  (a) Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any invention, whether or not patentable, know-how, designs, mask
works, trademarks, formulae, processes, manufacturing techniques, trade secrets,
ideas, artwork, software or any copyrightable or patentable works. Executive
agrees to disclose promptly in writing to Company, or any person designated by
Company, all Work Product that is solely or jointly conceived, made, reduced to
practice, or learned by Executive in the course of any work performed for
Company (“Company Work Product”). Executive agrees (a) to use Executive’s best
efforts to maintain such Company Work Product in trust and strict confidence;
(b) not to use Company Work Product in any manner or for any purpose not
expressly set forth in this Agreement; and (c) not to disclose any such Company
Work Product to any third party without first obtaining Company’s express
written consent on a case-by-case basis.         (b) Ownership of Company Work
Product. Executive agrees that any and all Company Work Product conceived,
written, created or first reduced to practice in the performance of work under
this Agreement shall be deemed “work for hire” under applicable law and shall be
the sole and exclusive property of Company.         (c) Assignment of Company
Work Product. Executive irrevocably assigns to Company all right, title and
interest worldwide in and to the Company Work Product and all applicable
intellectual property rights related to the Company Work Product, including
without limitation, copyrights, trademarks, trade secrets, patents, moral
rights, contract and licensing rights (the “Proprietary Rights”). Except as set
forth below, Executive retains no rights to use the Company Work Product and
agrees not to challenge the validity of Company’s ownership in the Company Work
Product. Executive hereby grants to Company a perpetual, non-exclusive, fully
paid-up, royalty-free, irrevocable and world-wide right, with rights to
sublicense through multiple tiers of sublicenses, to reproduce, make derivative
works of, publicly perform, and display in any form or medium whether now known
or later developed, distribute, make ,use and sell any and all Executive owned
or controlled Work Product or Technology that Executive uses to complete the
services and which is necessary for Company to use or exploit the Company Work
Product.

 

 6 

 

 

  (d) Assistance. Executive agrees to cooperate with Company or its designee(s),
both during and after the Term, in the procurement and maintenance of Company’s
rights in Company Work Product and to execute, when requested, any other
documents deemed necessary by Company to carry out the purpose of this
Agreement. Executive will assist Company in every proper way to obtain, and from
time to time enforce, United States and foreign Proprietary Rights relating to
Company Work Product in any and all countries. Executive’s obligation to assist
Company with respect to Proprietary Rights relating to such Company Work Product
in any and all countries shall continue beyond the termination of this
Agreement, but Company shall compensate Executive at a reasonable rate to be
mutually agreed upon after such termination for the time actually spent by
Executive at Company’s request on such assistance.         (e) Execution of
Documents. In the event Company is unable for any reason, after reasonable
effort, to secure Executive’s signature on any document requested by Company
pursuant to this Section 7(e) within seven (7) days of the Company’s initial
request to Executive, Executive hereby irrevocably designates and appoints
Company and its duly authorized officers and agents as its agent and attorney in
fact, which appointment is coupled with an interest ,to act for and on its
behalf solely to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 7 with the same
legal force and effect as if executed by Executive. Executive hereby waives and
quitclaims to Company any and all claims, of any nature whatsoever, which
Executive now or may hereafter have for infringement of any Proprietary Rights
assignable hereunder to Company.         (f) Executive Representations and
Warranties. Executive hereby represents and warrants that: (i) Company Work
Product will be an original work of Executive or all applicable third parties
will have executed assignments of rights reasonably acceptable to Company; (ii)
neither the Company Work Product nor any element thereof will infringe the
intellectual property rights of any third party; (iii) neither the Company Work
Product nor any element thereof will be subject to any restrictions or to any
mortgages, liens, pledges, security interests, encumbrances or encroachments;
(iv) Executive will not grant, directly or indirectly, any rights or interest
whatsoever in the Company Work Product to any third party; (v)Executive has full
right and power to enter into and perform Executive’s obligations under this
Agreement without the consent of any third party;(vi) Executive will use best
efforts to prevent injury to any person (including employees of Company) or
damage to property (including Company’s property) during the Term; and (vii)
should Company permit Executive to use any of Company’s equipment, tools, or
facilities during the Term, such permission shall be gratuitous and Executive
shall be responsible for any injury to any person (including death) or damage to
property (including Company’s property) arising out of use of such equipment,
tools or facilities.

 

  8. Confidentiality

 

  (a) Definition. For purposes of this Agreement, “Confidential Information”
shall mean all Company Work Product and all non-public written, electronic, and
oral information or materials of Company communicated to or otherwise obtained
by Executive in connection with this Agreement, which is related to the
products, business and activities of Company, its Affiliates (as defined below),
and subsidiaries, and their respective customers, clients, suppliers, and other
entities with which such party does business, including: (i) all costing,
pricing, technology, software, documentation, research, techniques, procedures,
processes, discoveries, inventions, methodologies, data, tools, templates, know
how, intellectual Property and all other proprietary information of
Company;(ii)the terms of this Agreement; and (iii) any other information
identified as confidential in writing by Company. Confidential Information shall
not include information that: (a) was lawfully known by Executive without an
obligation of confidentiality before its receipt from Company; (b) is
independently developed by Executive without reliance on or use of Confidential
Information; (c) is or becomes publicly available without a breach by Executive
of this Agreement; or(d)is disclosed to Executive by a third party which is not
required to maintain its confidentiality. An “Affiliate” of a Party shall mean
any entity directly or indirectly controlling, controlled by, or under common
control with, such Party at any time during the Term for so long as such control
exists.

 

 7 

 

 

  (b) Company Ownership. Company shall retain all right, title, and interest to
the Confidential Information, including all copies thereof and all rights to
patents, copyrights, trademarks, trade secrets and other intellectual property
rights inherent therein and appurtenant thereto. Subject to the terms and
conditions of this Agreement, Company hereby grants Executive a non-exclusive,
non-transferable, license during the Term to use any Confidential Information
solely to the extent that such Confidential Information is necessary for the
performance of Executive’s duties hereunder. Executive shall not, by virtue of
this Agreement or otherwise, acquire any proprietary rights whatsoever in
Confidential Information, which shall be the sole and exclusive property and
confidential information of Company. No identifying marks, copyright or
proprietary right notices may be deleted from any copy of Confidential
Information. Nothing contained herein shall be construed to limit the rights of
Company from performing similar services for, or delivering the same or similar
deliverable to, third parties using the Confidential Information and/or using
the same personnel to provide any such services or deliverables.         (c)
Confidentiality Obligations. Executive agrees to hold the Confidential
Information in confidence and not to copy, reproduce, sell, assign, license,
market, transfer, give or otherwise disclose such Confidential Information to
any person or entity or to use the Confidential Information for any purposes
whatsoever, without the express written permission of Company, other than
disclosure to Executive’s, partners, principals, directors, officers, employees,
subcontractors and agents on a “need-to-know” basis as reasonably required for
the performance of Executive’s obligations hereunder or as otherwise agreed to
herein. Executive shall be responsible to Company for any violation of this
Section 8 by Executive’s employees, subcontractors, and agents. Executive shall
maintain the Confidential Information with the same degree of care, but no less
than a reasonable degree of care, as Executive employs concerning its own
information of like kind and character.         (d) Required Disclosure. If
Executive is requested to disclose any of the Confidential Information as part
of an administrative or judicial proceeding, Executive shall, to the extent
permitted by applicable law, promptly notify Company of that request and
cooperate with Company, at Company’s expense, in seeking a protective order or
similar confidential treatment for the Confidential Information. If no
protective order or other confidential treatment is obtained, Executive shall
disclose only that portion of Confidential Information which his legally
required and will exercise all reasonable efforts to obtain reliable assurances
that confidential treatment will be accorded the Confidential Information which
is required to be disclosed.         (e) Enforcement. Executive acknowledges
that the Confidential Information is unique and valuable, and that remedies at
law will be inadequate to protect Company from any actual or threatened breach
of this Section 8 by Executive and that any such breach would cause irreparable
and continuing injury to Company. Therefore, Executive agrees that Company shall
be entitled to seek equitable relief with respect to the enforcement of this
Section 8 without any requirement to post a bond, including, without limitation,
injunction and specific performance, without proof of actual damages or
exhausting other remedies, in addition to all other remedies available to
Company at law or in equity. For greater clarity, in the event of a breach or
threatened breach by Executive of any of the provisions of this Section 8 in
addition to and not in limitation of any other rights, remedies or damages
available at law or inequity, Company shall be entitled to a permanent
injunction or other like remedy in order to prevent or restrain any such breach
or threatened breach by Executive, and Executive agrees that an interim
injunction may be granted against Executive immediately on the commencement of
any action, claim, suit or proceeding by Company to enforce the provisions of
this Section 8 If any action at law or inequity is necessary to enforce the
terms of this Section 8 if it is determined to be at fault, shall pay Company’s
reasonable legal fees and expenses on a substantial indemnity basis.

 

 8 

 

 

  (f) Related Duties. Executive shall: (i) promptly deliver to Company upon
Company’s request all materials in Executive’s possession which contain
Confidential Information; (ii) use its best efforts to prevent any unauthorized
use or disclosure of the Confidential Information; (iii) notify Company in
writing immediately upon discovery of any such unauthorized use or disclosure;
and (iv) cooperate in every reasonable way to regain possession of any
Confidential Information and to prevent further unauthorized use and disclosure
thereof.         (g) Legal Exceptions. Further notwithstanding the foregoing
provisions of this Section 8 Executive may disclose confidential information as
may be expressly required by law, governmental rule, regulation, executive
order, court order, or in connection with a dispute between the Parties;
provided that prior to making any such disclosure, Executive shall use its best
efforts to: (i) provide Company with at least fifteen (15) days’ prior written
notice setting forth with specificity the reason(s) for such disclosure,
supporting documentation therefor, and the circumstances giving rise thereto;
and (ii) limit the scope and duration of such disclosure to the strictest
possible extent.         (h) Limitation. Except as specifically set forth
herein, no licenses or rights under any patent, copyright, trademark, or trade
secret are granted by Company to Executive hereunder, or are to be implied by
this Agreement. Except for the restrictions on use and disclosure of
Confidential Information imposed in this Agreement, no obligation of any kind is
assumed or implied against either Party or their Affiliates by virtue of
meetings or conversations between the Parties hereto with respect to the subject
matter stated above or with respect to the exchange of Confidential Information.
Each party further acknowledges that this Agreement and any meetings and
communications of the Parties and their affiliates relating to the same subject
matter shall not: (i) constitute an offer, request, invitation or contract with
the other Party to engage in any research ,development to other
work;(ii)constitute an offer, request, invitation or contract involving a
buyer-seller relationship, joint venture, teaming or partnership relationship
between the Parties and their affiliates; or (iii) constitute a representation,
warranty, assurance, guarantee or inducement with respect to the accuracy or
completeness of any Confidential Information or the non-infringement of the
rights of third persons.

 

  9. Effect of Waiver. The waiver by either Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.        
10. Assignment. This Agreement may not be assigned by either Party without the
express prior written consent of the other Party hereto, except that the Company
(i) may assign this Agreement to any Subsidiary or affiliate of the Company,
provided that no such assignment shall relieve the Company of its obligations
hereunder without the written consent of the Executive, and (ii) will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any success or to its
business and/or assets as afore said which assumes and agrees to perform this
Agreement by operation of law, or otherwise. This Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the Parties.

 

 9 

 

 

  11. No Third Party Rights. Except as expressly provided in this Agreement,
this Agreement is intended solely for the benefit of the Parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person or entity other than the Parties hereto.         12. Entire Agreement;
Effectiveness of Agreement. This Agreement sets forth the entire agreement of
the Parties hereto and shall supersede any and all prior agreements and
understandings concerning the Executive’s employment by the Company. This
Agreement may be changed only by a written document signed by the Executive and
the Company. Notwithstanding the foregoing, this Agreement shall not supersede
or replace any agreement entered into between the Company and the Executive with
respect to any plan or benefit described in Section 2(f)         13. Survival.
The provisions of Section 4, Section 5, Section 6, Section 7, Section 8, this
Section 13, Section 15, Section 16 and Section 17 shall survive any termination
or expiration of this Agreement.         14. Severability. If any one or more of
the provisions, or portions of any provision, of the Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions or parts hereof shall not in any way be affected or
impaired thereby.         15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND
PROCEDURAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO RULES GOVERNING
CONFLICTS OF LAW.         16. Arbitration. Other than as set forth in Section 7,
any controversy, claim or dispute arising out of or relating to this Agreement
or the Executive’s employment by the Company, including, but not limited to,
common law and statutory claims for discrimination, wrongful discharge, and
unpaid wages, shall be resolved by arbitration in a mutually agreed upon
location pursuant to then prevailing National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The arbitration
shall be conducted by three arbitrators, with one arbitrator selected by each
Party and the third arbitrator selected by the two arbitrators so selected by
the Parties. The arbitrators shall be bound to follow the applicable Agreement
provisions in adjudicating the dispute. It is agreed by both Parties that the
arbitrators’ decision is final, and that no Party may take any action, judicial
or administrative, to overturn such decision. The judgment rendered by the
arbitrators may be entered in the Selected Courts. Each Party will pay its own
expenses of arbitration and the expenses of the arbitrators will be equally
shared provided that, if in the opinion of the arbitrators any claim, defense,
or argument raised in the arbitration was unreasonable, the arbitrators may
assess all or part of the expenses of the other Party (including reasonable
attorneys’ fees) and of the arbitrators as the arbitrators deem appropriate. The
arbitrators may not award either Party punitive or consequential damages.      
  17. Indemnification. The Company is in the process of obtaining insurance
coverage for directors and officers. During the Term, when obtained by the
Company, the Executive shall be entitled to indemnification and insurance
coverage for directors’ and officers’ liability, fiduciary liability and other
liabilities arising out of the Executive’s position with the Company in any
capacity, in an amount not less than the highest amount available to any other
senior level executive or member of the Board and to the full extent provided by
the Company’s certificate of incorporation or by-laws, and such coverage and
protections, with respect to the various liabilities as to which the Executive
has been customarily indemnified prior to termination of employment, shall
continue for at least six years following the end of the Term. Any
indemnification agreement entered into between the Company and the Executive
shall continue in full force and effect in accordance with its terms following
the termination of this Agreement.

 

 10 

 

 

  18. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party, or by registered
or certified mail, return receipt requested, postage prepaid, or by email with
return receipt requested and received or nationally recognized overnight courier
service, addressed asset for the below or to such other address as either Party
shall have furnished to the other in writing in accordance herewith. All
notices, requests, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
delivered by courier or overnight mail, if delivered by commercial courier
service or overnight mail, and (iii) on receipt of confirmed delivery, if sent
by email.

 

If to the Company:

 

Life Clips, Inc.

Attn: Huey Long

Harbour Centre 18851 NE 29thAve.

Suite 700

Aventura, FL 33180

Email: Hlong@lifeclips.com

 

If to Executive:

Donald Ruan

Email: donald.ruan@ascendaintl.com

 

  19. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.         20. Rule of Construction. The general
rule of construction for interpreting a contract, which provides that the
provisions of a contract should be construed against the Party preparing the
contract, is waived by the Parties hereto. Each Party acknowledges that such
Party was represented by separate legal counsel in this matter who participated
in the preparation of this Agreement or such Party had the opportunity to retain
counsel to participate in the preparation of this Agreement but elected not to
do so.         21. Execution in Counterparts, Electronic Transmission. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original. The signature of any party to this Agreement which is
transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 

 11 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Life Clips, Inc.

 

By: /s/ Huey Long   Name: Huey Long   Title: Chief Executive Officer  

 

Donald Su Yo Ruan

 

By: /s/ Donald Su Yo Ruan   Name: Donald Su Yo Ruan  

 

 12 

 

 

